Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 12th, 2021 has been entered. Claims 1-11, 13-17, and 19 remain pending in the application.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-11, 13-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1 and 19 recite a method of organizing human activity because the claim recites a method that acquires reservation information, detects the arrival and exit of a user, determines whether actual use of the reservation space is shorter than a reserved time window, and makes a second reservation in response to the determination.  This is a method of managing personal behavior or relationships between people (i.e., a person requesting a reservation and a person managing reservations).  The mere nominal recitation of a processor, computer readable medium, human sensor, imaging sensor, and electronic lock does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of acquiring information, detecting arrival and exit of the user, determining, and making a reservation in a computer environment.  The claimed processor, computer readable medium, human sensor, imaging sensor, and electronic lock are recited at a high 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of acquiring information, detecting arrival and exit of the user, determining, and making a reservation in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-11 and 13-17 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further defining determining whether the user arrived after the start time and that actual use is shorter than the reservation window.  Claims 3-5 further narrow the abstract idea of claim 1 by e.g., making the second reservation in response to the user’s consent, such that the second time window follows the first time window on the same date.  Claims 6-8 further narrow the abstract idea of claim 1 by e.g., making the second reservation so that it is adjoining a third reservation on the same date, where the third reservation reserves the place reserved by the second reservation.  Claims 9 and 10 further narrow the abstract idea of claim 1 by e.g., defining that the second place is within a predetermined distance from the first place and has a station that is the same as a station of the first place.  Claims 11 and 13-15 further narrow the abstract idea of claim 1 by e.g., determining that the user has started use after the reservation start time and deciding a second time window based on the elapsed time from the reservation start time to the start of use of the reserved space.  Claim 16 further narrows the abstract idea of claim 1 by e.g., defining that the second time window corresponds to a multiple of a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mendoza (U.S. Patent Application Publication No. 2016/0321565) in view of Crawford (U.S. Patent Application Publication No. 2007/0299966).
	Regarding Claim 1, Mendoza teaches an information processing system comprising:  one or more processors programmed to (see [0043] “The processes and logic flows described in this specification can be performed by one or more programmable processors (e.g., a data processing apparatus) executing one or more computer programs to perform actions by operating on input data and generating output”):
	acquire information on a first reservation of a first place for a first time window (see [0004] “receiving, from a user device, a communication for a reservation request (for example, a restaurant 
	detect arrival of the user at the first place based on first sensor data received from at least one of a human sensor, an imaging sensor, and an electronic lock provided at the first place (see [0004] “Determining, by a detection device, whether the patron is present at the venue at an arrival 
time period that includes the reservation time,” [0024] “The detection device 114 can be, for example, a camera pointed at the reserved area or a wireless beacon located at or near the reserved area”),
	determine whether duration of actual use of the first place by the user is shorter than the first time window of the first reservation based on the detected arrival (see [0018] “If the patron is not at or near the requested table, the system sends a notice to the patron's user device. The notice includes a message asking the patron to confirm the reservation (and optionally indicate the patron's estimated delay or arrival time) or to cancel the reservation, if the reservation is no longer needed,” [0038] “queries the patron's mobile device 106 to determine its geographic location and sends that location information back to the reservation system 112. In turn, the reservation system 112 can then use way finding or navigation software to determine the patron's expected arrival time and extend the reservation accordingly, which permits the venue's management to account for and plan for such 
delay.”  If it is determined that the user is late or not coming, then it is determined that the duration of actual use of the first place is shorter than the first time window of the first reservation), and
	in response to determining that the duration is shorter than the first time window, make a second reservation to reserve the first place or a second, different place for a second time window (see [0018] “If the patron confirms the reservation then the reservation is extended to accommodate the patron's delay. If the reservation is no longer needed, the system cancels the reservation, which allows the system to free up the reserved table to serve other patrons”).
detect exit of the user from the first place based on second sensor data received from at least one of the human sensor, the imaging sensor, and the electronic lock provided at the first place (see [0006] “The disclosed system allows a location to know who is in the location at any given moment in time. By users carrying electronic tags and electronic sensors being placed at entry and exit points in a location, such as a building, conference room, meeting room or office space, the location will know who has entered and exited the location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of detecting exit of a user from a first place based on sensor data received from a human sensor as taught in Crawford with the reservation system of Mendoza with the motivation to enable “a location to know who is in the location at any given moment in time” (Crawford [0006]).
	Mendoza does not explicitly teach however Crawford teaches determine whether duration of actual use of the first place by the user is shorter than the first time window of the first reservation based on the detected exit (see Claim 1 “reserving the location for a meeting … data indicating that all meeting participants have exited the location after a beginning of the meeting and before an end of the meeting”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the determination based on detected arrival with determination based on detected arrival and detected exit.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of determining whether duration of actual use by a user is shorter than the reservation time window based on the detected arrival and the detected exit of the user.  

Claim 2, Mendoza and Crawford teach the limitations of claim 1 as discussed above.  
Mendoza further teaches wherein the one or more processors are programmed to:  determine whether the detected arrival of the user at the first place is later than a start time of the first time window of the first reservation, and in response to the arrival of the user at the first place being later than the start time of the first time window, determine that the duration of the actual use of the first place is shorter than the first time window (see [0004] “Determining, by a detection device, whether the patron is present at the venue at an arrival time period that includes the reservation time,” [0030] “once the detection device 114 detects the presence of the patron, the reservation system may turn off (or otherwise cause the device 114 to stop actively looking for the patron). For example, if the detection device 114 detects the patron at the reserved table at 8:01 PM [for an 8:00 PM reservation] the reservation system 112 turns the detection device 114 off at 8:01 PM”).
	Regarding Claim 3, Mendoza and Crawford teach the limitations of claim 1 as discussed above. Mendoza further teaches wherein the one or more processors are programmed to make the second reservation in response to receiving, from the user, consent to make the second reservation (see [0038] “the patron may respond indicating that he/she intends to keep the reservation but needs to extend the reservation to later in time (e.g., because the patron is delayed by traffic or otherwise running late)”).
	Regarding Claim 4, Mendoza and Crawford teach the limitations of claim 1 as discussed above. Mendoza further teaches wherein the one or more processors are programmed to make the second reservation so that the second reservation and the first reservation are on a same date (see [0036] “If the patron responds by indicating that the reservation is to be extended, then the reservation system 112 extends the reservation by a predetermined time (e.g., ten minutes) or, if the patron indicates the length of the requested extension, then by such length”).
Claim 5, Mendoza and Crawford teach the limitations of claim 4 as discussed above.  Mendoza further teaches wherein the one or more processors are programmed to make the second reservation so that the second time window follows the first time window (see [0036] “If the patron responds by indicating that the reservation is to be extended, then the reservation system 112 extends the reservation by a predetermined time (e.g., ten minutes) or, if the patron indicates the length of the requested extension, then by such length”).
	Regarding Claim 6, Mendoza and Crawford teach the limitations of claim 1 as discussed above.  
Mendoza further teaches wherein the one or more processors are programmed to make the second reservation so that the second time window of the second reservation (see [0036] “If the patron responds by indicating that the reservation is to be extended, then the reservation system 112 extends the reservation by a predetermined time (e.g., ten minutes) or, if the patron indicates the length of the requested extension, then by such length.” The extension of Mendoza teaches the claimed “second reservation”).  Although Mendoza discloses reservation of a second time window of a second reservation by virtue of extending the first time window of the initial reservation, Mendoza does not explicitly disclose “a third time window of a third reservation.”  However, it would have been obvious to one or ordinary skill in the art to repeat the extension applied to the initial time window a second (third, fourth, …. Nth) time resulting in a “third time window of a third reservation . . . on the same date” (i.e., the second extension is equivalent to the ‘third time window of a third reservation’) under a duplication of parts rationale.  See MPEP 2144.04(V); In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Here, no new or unexpected results stem from repeating the extension of the original reservation multiple times forming multiple time windows. 
	Regarding Claim 8, Mendoza and Crawford teach the limitations of claim 6 as discussed above.  
Mendoza also teaches wherein the first place reserved by the second reservation or the second place reserved by the second reservation (see [0036] “If the patron responds by indicating that the See MPEP 2144.04(V); In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Here, no new or unexpected results stem from repeating the extension of the original reservation multiple times forming multiple time windows. 
	Regarding Claim 16, Mendoza and Crawford the limitations of claim 1 as discussed above. Mendoza further teaches wherein the one or more processors are programmed to decide the second time window so that duration of the second time window corresponds to a multiple of a predetermined unit time (see [0036] “If the patron responds by indicating that the reservation is to be extended, then the reservation system 112 extends the reservation by a predetermined time (e.g., ten minutes).”  The “minutes” of Mendoza teach the claimed “predetermined unit time”).
	Regarding Claim 19, Mendoza teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising (see [0039] “Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on a computer storage medium for execution by, or to control the operation of, data processing apparatus. Alternatively or in addition, the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, 
	acquiring, for a user, information on a first reservation of a first place for a first time window (see [0004] “receiving, from a user device, a communication for a reservation request (for example, a restaurant reservation) for a patron to reserve space at a venue at a reservation time. Reserving the space at the venue for the patron for the reservation time”);
	detecting arrival of the user at the first place based on first sensor data received from at least one of a human sensor, an imaging sensor, and an electronic lock provided at the first place (see [0004] “Determining, by a detection device, whether the patron is present at the venue at an arrival 
time period that includes the reservation time,” [0024] “The detection device 114 can be, for example, a camera pointed at the reserved area or a wireless beacon located at or near the reserved area”);
	determining whether duration of actual use of the first place by the user is shorter than the first time window of the first reservation based on the detected arrival (see [0018] “If the patron is not at or near the requested table, the system sends a notice to the patron's user device. The notice includes a message asking the patron to confirm the reservation (and optionally indicate the patron's estimated delay or arrival time) or to cancel the reservation, if the reservation is no longer needed,” [0038] “queries the patron's mobile device 106 to determine its geographic location and sends that location information back to the reservation system 112. In turn, the reservation system 112 can then 
delay.”  If it is determined that the user is late or not coming, then it is determined that the duration of actual use of the first place is shorter than the first time window of the first reservation); and
	in response to determining that the duration is shorter than the first time window, making a second reservation to reserve the first place or a second, different place for a second time window (see [0018] “If the patron confirms the reservation then the reservation is extended to accommodate the patron's delay. If the reservation is no longer needed, the system cancels the reservation, which allows the system to free up the reserved table to serve other patrons”).
	Mendoza does not explicitly teach, however, Crawford teaches detecting exit of the user from the first place based on second sensor data received from at least one of the human sensor, the imaging sensor, and the electronic lock provided at the first place (see [0006] “The disclosed system allows a location to know who is in the location at any given moment in time. By users carrying electronic tags and electronic sensors being placed at entry and exit points in a location, such as a building, conference room, meeting room or office space, the location will know who has entered and exited the location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of detecting exit of a user from a first place based on sensor data received from a human sensor as taught in Crawford with the reservation system of Mendoza with the motivation to enable “a location to know who is in the location at any given moment in time” (Crawford [0006]).
	Mendoza does not explicitly teach however Crawford teaches determining whether duration of actual use of the first place by the user is shorter than the first time window of the first reservation based on the detected exit (see Claim 1 “reserving the location for a meeting … data indicating that all 
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the determination based on detected arrival with determination based on detected arrival and detected exit.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of determining whether duration of actual use by a user is shorter than the reservation time window based on the detected arrival and the detected exit of the user.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mendoza in view of Crawford and DeWitt (U.S. Patent Application Publication No. 2016/0345176).
	Mendoza and Crawford teach the limitations of claim 6 as discussed above.  Mendoza does not explicitly teach, however, DeWitt teaches wherein the one or more processors are programmed to make the second reservation so that the second time window and the third time window are adjoining to each other (see [0067] “the first reservation may be for a dinner table, a second 
reservation for a vehicle to transport users from dinner to a movie theater, a third reservation at the movie theater”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of making a second reservation adjoining a third reservation as taught in DeWitt with the reservation system of Mendoza with the motivation to enable a user to “plan out an entire day or evening with several back-to-back reservations at different venues” (DeWitt [0067]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mendoza in view of Crawford and Koreishi (U.S. Patent Application Publication No. 2018/0350157).
Regarding Claim 9, Mendoza and Crawford teach the limitations of claim 1 as discussed above.  Mendoza does not explicitly teach, however, Koreishi teaches wherein in a case where the second reservation is made to reserve the second place, the second place is within a predetermined distance from the first place (see [0010] “the second parking space of which the distance from the destination of the user having the reservation for the first parking space is less than a predetermined distance,” [0078] “the searching unit 114 can search for a parkable parking space (second parking space) as an alternative for the first parking space from parkable (reservable) parking spaces based on at least one of the distance from the first parking space (for example, the distance from the first parking space is the shortest or less than a predetermined value)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second place that is within a predetermined distance from the first place as taught in Koreishi with the reservation system of Mendoza with the motivation to enable reservation of a place that is close to the first place (Koreishi [0196]).
	Regarding Claim 10, Mendoza and Crawford teach the limitations of claim 1 as discussed above.  Mendoza does not explicitly teach, however, Koreishi teaches wherein in a case where the second reservation is made to reserve the second place, the second place has a station that is the same as a station of the first place (see [0078] “a parkable parking space (second parking space) as an alternative for the first parking space from parkable (reservable) parking spaces based on at least one of the distance from the first parking space (for example, the distance from the first parking space is the shortest or less than a predetermined value), the destination of the user who has a reservation for the first parking space.”  The “destination of the user” teaches the claimed “nearby station”).
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mendoza in view of Crawford and Coughlin (U.S. Patent Application Publication No. 2008/0167937).
Regarding Claim 11, Mendoza and Crawford teach the limitations of claim 1 as discussed above.  Mendoza does not explicitly teach, however, Coughlin teaches wherein in response to the user starting use of the first place after a start time of the first time window, the one or more processors are programmed to decide the second time window based on an elapsed time from the start time of the first time window to start of the use of the first place (see [0146] “the first appointment that is due to start at 9:00 am and last until 9:15 am actually starts at 9:15 am. The system realizes this delay, identifies subsequent appointments within the doctor's calendar, and automatically reschedules the remaining appointments. For example, the system postpones each appointment by 15 minutes”).
	It would have been obvious to a person having ordinary skill in the art to include in the reservation system of Mendoza the process of deciding the second time window based on an elapsed time from the start time of the first time window (e.g., 9:00 am) to start of the use of the first place (e.g., 9:15 am) as taught in Coughlin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a reservation system where the second time window is decided based on an elapsed time from the start time of the first time window (e.g., 9:00 am) to start of the use of the first place (e.g., 9:15 am).
	Regarding Claim 13, Mendoza, Crawford, and Coughlin teach the limitations of claim 11 as discussed above.  Mendoza does not explicitly teach, however, Coughlin teaches wherein the one or more processors are programmed to decide the second time window so that duration of the second time window corresponds to the elapsed time (see [0146] “the first appointment that is due to start at 9:00 am and last until 9:15 am actually starts at 9:15 am. The system realizes this delay, identifies subsequent appointments within the doctor's calendar, and automatically reschedules the remaining appointments. For example, the system postpones each appointment by 15 minutes”).

	Regarding Claim 14, Mendoza, Crawford, and Coughlin teach the limitations of claim 11 as discussed above.  Although Mendoza teaches deciding a second time window based on an elapsed time from the start time of the first window to the start of the use of the first place, Mendoza does not explicitly state that “duration of the second time window is shorter than the elapsed time.”  However, configuring the duration of the second time window to be shorter than the elapsed time is an obvious choice from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Here, the second time window can only be one of 1) the same length as, 2) longer than, or 3) shorter than the elapsed time.  Choosing any one of those options results in a predictable time window duration.
	Regarding Claim 15, Mendoza, Crawford, and Coughlin teach the limitations of claim 11 as discussed above.  Mendoza further teaches wherein the one or more processors are programmed to not make the second reservation in a case where the elapsed time is shorter than a predetermined period (see [0030] “the detection device 114 is used to determine whether the patron is present at the reserved table only during the arrival time period … once the detection device 114 detects the presence 
off at 8:01 PM.”  A second reservation is not made in a case where the elapsed time of one minute is shorter than a predetermined period.  In other words, Mendoza determines that the user is present one minute after the reservation time and shuts off without making a second reservation).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mendoza in view of Crawford and Holmes (U.S. Patent Application Publication No. 2017/0357917).
	Mendoza and Crawford teach the limitations of claim 1 as discussed above.  Mendoza does not explicitly teach, however, Holmes teaches wherein in response to the user finishing use of the first place before an end time of the first time window, the one or more processors are programmed to decide the second time window based on a time from end of use of the first place to an end time of the first time window (see [0304] “While the status indicator is ‘MEETING IN PROGRESS,’ if the 
reservation ends and there is at least a threshold amount of time before the next reservation (e.g., at least 15, 20, 30 minutes before the next reservation), the status indicator changes (806) from ‘MEETING IN PROGRESS’ to ‘AVAILABLE,’” [0306] “While the status indicator is ‘AVAILABLE,’ if there is at least a threshold amount of time before the next reservation (e.g., at least 15, 20, 30 minutes before the next
reservation) and a user takes over the meeting space, the status indicator changes (822) from ‘AVAILABLE’ to ‘MEETING IN PROGRESS.’”  The second time window is “based on a time from end of use of the first place to an end time of the first time window” because the second time window cannot be any greater than this due to the next reservation).
	It would have been obvious to a person having ordinary skill in the art to include in the reservation system of Mendoza the process of in response to the user finishing use of the first place before an end time of the first time window, decide the second time window based on a time from end of use of the first place to an end time of the first time window as taught in Holmes since the claimed .
Response to Arguments
10.	Applicant’s arguments filed November 12th, 2021 regarding the objections to the claims and the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  Therefore, the objections to the claims and the 35 U.S.C. 112 rejection have been withdrawn.
11.	Regarding the 35 U.S.C. 101 rejections, Applicant cites to MPEP 2106 to explain that “the sub-groupings [of certain methods of organizing human activity] encompass both activity of a single person and activity that involves multiple people” (p. 6, para. 6 - p. 7, para. 1 (emphasis in original)).  Applicant goes on to argue that “there is nothing in the independent claims of this application that describes an interaction between two humans, or between one human and a computer” (p. 7, para. 2 (emphasis in original)).
	Claim 1 recites “detect arrival of the user at the first place based on first sensor data received from at least one of a human sensor … detect exit of the user from the first place based on second sensor data received from at least one of the human sensor” (emphasis added).  Therefore, contrary to the position taken by Applicant, claim 1 recites interaction between a human user and a human sensor. 
	Applicant argues that “[t]he use of the data (for example, sensor data that corresponds to arrival/exit of a user) is not the same thing as organizing a person's activity because the data is only indirectly based on the person's activity” (p. 7, para. 2 (emphasis in original)).  Examiner disagrees.  The sensor data is directly based on the user’s activity (i.e., the arrival and exit of the user).  The method 
12.	Applicant argues that “[t]he claimed solution is necessarily rooted in computer technology (a processor using specific sensor data to make determinations)” (p. 8, para. 1).  Examiner disagrees.  For instance, none of the process steps of claim 1 require the use of a computer.  A human can acquire reservation information, detect arrival of a user, detect exit of the user, determine whether actual use is shorter than the reservation time window, and make a second reservation.  None of these steps require the use of a computer.  Reservations existed prior to the invention of the computer.  
	As discussed above, the claimed processor is recited at a high level of generality and is merely invoked as a tool to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
13.	Applicant argues that “[t]he claimed solution … overcome[s] a problem specifically arising in the realm of computers” (p. 8, para. 1).  As discussed above, none of the process steps of claim 1 require the use of a computer (reservations existed prior to the invention of the computer).  Therefore, the claims do not overcome a problem specifically arising in the realm of computers.
14.	Regarding the prior art rejections, Applicant argues that “Mendoza does not detect exit of the user from the reservation venue, and further does not determine actual use based on the detected arrival and the detected exit” (p. 10, para. 1).  As discussed more fully above, such features are taught by the combination of Mendoza and Crawford.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628